Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 1 of 17 Page ID #:1
  Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 2 of 17 Page ID #:2



                                AFFIDAVIT

I, Ted A. Oehninger, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

        1.   I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) and have been so employed since November

1996.    I am currently assigned to the Los Angeles Field

Division, Ventura Resident Agency (“RA”), White Collar Crime

(“WCC”) Program, where I specialize in the investigation of

white collar and financial crimes, including financial

securities, bank fraud, wire/mail fraud, and other types of

financial institution fraud which have involved the use of

computers and computer technology, to include the use of email.

While working as a Special Agent of the FBI, I have participated

in investigations involving investment fraud through a “Ponzi”

scheme – where older investors are paid with newer investor

funds – and computer related offenses.        I have also received

both formal and informal training from the FBI and other

institutions regarding financial/investment fraud, computer-

related investigations, and computer technology.          Additionally,

I have a Bachelor of Science degree in Aeronautical Engineering,

a Master of Business Administration degree, and a Master of

Science degree in Systems Engineering.

                        II. PURPOSE OF AFFIDAVIT

        2.   This affidavit is made in support a criminal complaint

against of DARRELL ARNOLD AVISS, a.k.a. Darrel Avis, Darrell
  Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 3 of 17 Page ID #:3



Avis, and Darryll Aviss      (“AVISS”) for a violation of 18 U.S.C.

§ 1343 (Wire Fraud).

     3.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant and does not purport to set forth all of my

knowledge of or investigation into this matter.          Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only, and all dates and amounts are approximate.

                   III. STATEMENT OF PROBABLE CAUSE

     4.      DARRELL ARNOLD AVISS (“AVISS”) of Santa Barbara,

California, obtained almost $10 million dollars from J.V., a

resident of New Jersey, between 2013 and 2016, by falsely

claiming that the funds would be used to purchase annuities in

Switzerland that would guarantee income to J.V.          In fact, bank
records show that AVISS did not send J.V.’s funds to the Swiss

insurance company AVISS claimed was issuing J.V.’s annuities.

Instead, bank records obtained by the FBI and the Internal

Revenue Service-Criminal Investigation (“IRS-CI”) during this

investigation show that AVISS spent J.V.’s money to repay at

least one person who had also purchased a Swiss annuity through

AVISS, as well as to pay AVISS’s own expenses, including the

purchase of expensive watches, construction on AVISS’s home in

Santa Barbara, and twenty tickets to a U2 concert.           AVISS sent


                                        2
  Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 4 of 17 Page ID #:4



interstate emails to carry out an essential part of his scheme

to defraud J.V., including emails that lulled J.V. into

believing that his investments were safe so as to prevent or

delay J.V. from discovering what had really happened to J.V.’s

money, and discourage or delay J.V. from taking action against

AVISS.    Based on the facts set forth below, there is probable

cause to believe that AVISS has violated 18 U.S.C. § 1343 (wire

fraud).

     A.     BACKGROUND ON AVISS

     5.     This investigation is handled jointly with IRS-CI.

Based on information I have received from SA Pamela Lindquist of

that agency, as well as my own investigation, I learned that

AVISS lives and works in the Santa Barbara, California region.

For example, Santa Barbara County records show that in or about

2001, AVISS purchased a residence at 1245 Miracanon Lane, Santa

Barbara, California.     Bank records SA Lindquist obtained

indicate that AVISS paid mortgages secured by that property

during the periods discussed later in this affidavit in which he

was communicating with victim J.V.

     6.     I have reviewed AVISS’s United States passport

application dated February 8, 2007, and his January 23, 2017,

passport renewal application, produced by the United States

Department of State.     On both of these applications, AVISS

declared under penalty of perjury that a 9-digit number ending

in -1972 was his SSN.     However, I have learned through this

investigation that AVISS has regularly used a different person’s

SSN for many years, for example:



                                        3
  Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 5 of 17 Page ID #:5



             a.   SA Lindquist advised that she has reviewed

records produced by many lenders which included credit

applications for AVISS on which he claimed his social security

number was a different number, ending in -5758 (the

“misappropriated SSN”), including the following, among others:

a September 2011 application in connection with a car lease with

VW Credit; a November 2012 application to Barclays Bank of

Delaware; an October 2013 credit application in connection with

a car lease with Mercedes Benz Financial Services USA LLC; a

July 2015 application in connection with a car lease with BMW

Financial Services NA, LLC; and a June 2018 application in

connection with a car lease with Amazon Leasing and/or Murphy

Bank.

             b.   Based on my review of a report of an interview

with I.M.C., a Puerto Rico resident, conducted by an FBI SA and

Police of Puerto Rico task force officers on July 26, 2018, I

learned, among other things, that the SSN ending in -5758 that

AVISS has been using belongs to I.M.C.        I.M.C. has never

traveled to, or lived in, Santa Barbara, and I.M.C. never

provided his/her SSN to anyone for any reason other than in the

course of her own financial affairs.

        B.   J.V. SENT APPROXIMATELY $10 MILLION TO AVISS BETWEEN
             2013 AND 2016 FOR THE PURCHASE OF SWISS ANNUITIES

        7.   I have learned the following from my review of reports

of interviews of J.V. by other FBI SAs, a declaration executed

by J.V. on March 16, 2018, my own discussions with J.V. and his




                                        4
  Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 6 of 17 Page ID #:6



attorney, and my review of documents J.V. produced to the

government:

             a.     J.V. of New Jersey was a professional financial

planner who believed that Swiss annuities were a solid

investment.       J.V. had received funds from a relative’s life

insurance, and was managing these funds through various entities

he solely controlled.      J.V. was referred to AVISS by a third

party.   AVISS represented himself to J.V. as a licensed broker

able to help J.V. purchase Swiss annuities1, and they discussed

the fact that J.V. had millions of dollars to invest.

             b.     J.V. decided to purchase annuities from a Swiss

insurance company, AXA Winterthur (“AXA”), through AVISS.            AVISS

said the annuities could be surrendered at any time.           AVISS told

J.V. the purchase funds could not be sent directly to AXA, but

rather, AXA required that the funds come through AVISS’s

companies.    Over the course of their relationship, AVISS caused

J.V. to pay the funds to the following U.S. companies:

InterSwiss Holdings Group LLC (“InterSwiss”), and later, Swiss

Management Group Ltd.       AVISS claimed that these were the U.S.

operating companies for SwissGuard International GmbH




     1  In general, an annuity is a contract in which the owner
makes a deposit with the insurance company and the insurance
company agrees to make payments to the owner, with interest, in
periodic installments, usually for the lifetime of the owner.
Based on documents J.V. received concerning the annuities, in
exchange for J.V.’s premiums (i.e., the funds J.V. sent to
AVISS), J.V. would receive a guaranteed income stream from the
Swiss insurance company.

                                        5
  Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 7 of 17 Page ID #:7



(”SwissGuard”), AVISS’s Swiss company.2              AVISS claimed that

SwissGuard was an authorized broker with AXA.

           c.      Pursuant to AVISS’s instructions, between May

2013 and August 2016, J.V. (usually through entities J.V.

controlled) sent almost $10 million by check and wire to

accounts in the U.S. controlled solely by AVISS (as more fully

described below), in the names of InterSwiss and Swiss

Management Group Ltd., as shown in the following chart:

                         Payments by J.V. for AXA Annuities
            Date         Amount (USD)         Payee/Bank information

            5/20/2013    $1,000,000.00      InterSwiss, Bank of America
                                            ending 0710
            10/15/2013    $500,000.00       InterSwiss, Bank of America
                                            ending 0710
            10/15/2013    $500,000.00       InterSwiss, Bank of America
                                            ending 0710
            6/20/2014     $500,000.00       InterSwiss, Bank of America
                                            ending 0710
            6/20/2014     $500,000.00       InterSwiss, Bank of America
                                            ending 0710
            4/13/2015     $250,000.00       InterSwiss, Bank of America
                                            ending 0710
            4/13/2015     $250,000.00       InterSwiss, Bank of America
                                            ending 0710
            4/13/2015    $250,000.00        InterSwiss, Bank of America
                                            ending 0710
            4/13/2015    $125,000.00        InterSwiss, Bank of America
                                            ending 0710
            4/13/2015    $125,000.00        InterSwiss, Bank of America
                                            ending 0710
            4/29/2015    $250,000.00        Swiss Management Group Ltd.,
                                            JP Morgan Chase ending 1536

     2  Based on uncertified Swiss corporate records publicly
available from a website published by the Swiss government
Federal Office of Justice (https://www.zefix.ch/en): SwissGuard
was established in Switzerland (CHE-110.513.626) on or about
January 28, 2004 under another name, Aviva Trust of Switzerland
GmbH; on or about May 19, 2004, the company changed its name to
SwissGuard; and the company was “cancelled” in Switzerland on
September 9, 2016.

                                            6
  Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 8 of 17 Page ID #:8




                         Payments by J.V. for AXA Annuities
            Date         Amount (USD)         Payee/Bank information

            4/29/2015    $250,000.00        Swiss Management Group Ltd.,
                                            JP Morgan Chase ending 1536
            4/29/2015    $250,000.00        Swiss Management Group Ltd.,
                                            JP Morgan Chase ending 1536
            4/29/2015    $250,000.00        Swiss Management Group Ltd.,
                                            JP Morgan Chase ending 1536
            11/27/2015   $300,000.00        Swiss Management Group Ltd.,
                                            JP Morgan Chase ending 1536
            12/14/2015   $699,951.46        Swiss Management Group Ltd.,
                                            JP Morgan Chase ending 1536
            5/20/2016    $500,000.00        Swiss Management Group Ltd.,
                                            JP Morgan Chase ending 1536
            5/20/2016    $500,000.00        Swiss Management Group Ltd.,
                                            JP Morgan Chase ending 1536
            5/20/2016    $500,000.00        Swiss Management Group Ltd.,
                                            JP Morgan Chase ending 1536
            8/4/2016     $1,500,000.00      Swiss Management Group Ltd.,
                                            JP Morgan Chase ending 1536
            8/4/2016     $1,000,000.00      Swiss Management Group Ltd.,
                                            JP Morgan Chase ending 1536
                         $9,999,951.46


At the beginning of their relationship, AVISS claimed his

commission on the annuity sales was 2.5%, and agreed to split

the commission with J.V.       (As discussed below, AVISS paid J.V.

$238,512.75 in connection with the alleged commission split.)

           d.      J.V. received voluminous documentation on AXA

letterhead indicating that 19 separate AXA annuity policies were

issued to him and/or the entities J.V. controlled.                     Annual

statements and policy confirmations directed J.V. to contact

SwissGuard (“your Swiss representative”) with questions about

the documents.

           e.      A Chicago-based FBI agent contacted J.V. in

September 2016 and again in October 2016 concerning some of his



                                            7
  Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 9 of 17 Page ID #:9



payments to AVISS.3      After the first contact, J.V. asked AVISS

for confirmation that his annuity money had gone where it was

supposed to go, and AVISS responded by saying something to the

effect of, "Well, why don't you just withdraw the money from the

annuities."     J.V. did not want to do that, because he wanted the

money to stay in the annuities.       Later, J.V. received a notice

from the FBI informing him he was a crime victim, and J.V. again

contacted AVISS to discuss the letter.        AVISS told J.V. he did

not know why J.V. received the letter and that he had not heard

anything from his other clients.       AVISS said that he had hired

three law firms to help him sort it out and that he could not

have this type of negative exposure.

           f.     Concerned about his investments, J.V. instructed

AVISS on or about November 30, 2016 to liquidate the annuities.

On December 1, 2016, AVISS responded by text message, “I’m

working on it.”




     3  At the time, this matter was being investigated by the
FBI in Chicago, with venue based on a Chicago-area victim, R.W.
R.W.’s investment was repaid using J.V.’s money, as referenced
below in page 12.

                                        8
 Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 10 of 17 Page ID #:10



           g.    By December 7, 2016, AVISS had not followed

through with the liquidation request, but instead sent the

following email to J.V.:




J.V. responded the same day by email, indicating that AVISS had

not reassured J.V. about where J.V.’s funds were, that “it all

looks very suspicious,” and directing AVISS to have AVISS’s

lawyer call J.V.’s lawyer, James Gilson, to disclose more

information:




(Regarding J.V.’s reference in the above email to “other serious

people involved with [his] 10 million investment,” J.V. advised


                                        9
 Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 11 of 17 Page ID #:11



me on June 4, 2021 that J.V. was not referring to other

investors or co-owners of his money (because there were none),

but rather to charities and organizations to which J.V. was

planning to direct the funds.)

           h.     AVISS responded by email dated December 8, 2016

to J.V. (who was then located outside California).          AVISS said

he needed several items from J.V., including “[a]n instruction

letter indicating what you want me to do,” and a “[l]etter from

your CPA indicating that you are tax compliant with the Internal

Revenue Service”:




           i.     AVISS’s response above encouraged J.V. to

believe he might receive his liquidated annuities.          However,

AVISS never followed through, and eventually told J.V. to stop

contacting him.


                                       10
 Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 12 of 17 Page ID #:12



           j.    J.V. later sued AVISS to recover his funds.          On

April 1, 2020, a Consent Judgment was entered against AVISS,

InterSwiss, Swiss Management Group, Ltd., and SwissGuard

International GMBH and in favor of J.V. and his entities, in the

principal amount of $10,000,000 (plus interest).          AVISS “agreed

. . . in Form and Substance” to the entry of judgment on his own

behalf and on behalf of the referenced entities.          Despite the

judgment, neither AVISS nor any entity connected with him has

returned J.V.’s money to him.

     8.    I have learned from reviewing other agents’ reports in

this investigation and conducting my own interviews that AVISS

continued through at least 2018 to direct other investors to

send money to entities controlled by AVISS for the purported

purchase of Swiss annuities.

     C.    AVISS DID NOT SEND J.V.’S MONEY TO AXA, BUT INSTEAD
           SPENT IT FOR HIS OWN PURPOSES, INCLUDING REPAYMENT OF
           AT LEAST ONE PRIOR INVESTOR

     9.    Based on information I have received from SA

Lindquist, I learned the following:

           a.    SA Lindquist has obtained and analyzed bank and

credit card records for AVISS, including the accounts to which

J.V. sent his funds as described in the chart above (InterSwiss

account at Bank of America ending 0710, and Swiss Management

Group Ltd. account at JP Morgan Chase ending 1536).           SA

Lindquist observed that AVISS was the sole signatory on the

accounts to which J.V. paid the funds described in the above

chart.




                                       11
 Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 13 of 17 Page ID #:13



               b.   None of J.V.’s funds were sent from the receiving

accounts to AXA.

               c.   SA Lindquist has also reviewed at least four

additional domestic deposit accounts AVISS controlled during the

period in which J.V. sent almost $10 million (2013-2016),

including accounts in the name Helvetia Trust and Helvetia

Holdings4 to which AVISS routinely transferred funds traceable to

J.V.’s annuity payments.      No funds from these accounts were sent

to AXA either.

               d.   As noted above, AVISS told J.V. AVISS would split

AVISS’s alleged 2.5% commission on the annuities with J.V.

AVISS did make 16 payments totaling $238,512.75 to J.V. by check

from the InterSwiss and Swiss Management Group Ltd. accounts

referenced in the chart above, but this money did not come from

AXA.       SA Lindquist did not observe any payments to AVISS from

AXA during this timeframe, and her analysis shows that the

supposed commission share AVISS paid to J.V. was instead derived

in substantial part from J.V.’s own funds.

               e.   SA Lindquist has also obtained records from car

dealerships, lenders, and credit card companies, among other

sources, in part to document AVISS’s use of J.V.’s annuity

payments.      SA Lindquist’s analysis shows that AVISS spent a



       According to records produced by Bank of America, Helvetia
       4
Holdings, also known as Helvetia Trust, is a trust that was
established November 10, 2003 by AVISS as settlor and trustee.
The trust is revocable while AVISS is alive.
     Notably, “Helvetia” is the Latin name for Switzerland. See
https://www.lexico.com/definition/Helvetia (last accessed June
10, 2021).

                                       12
 Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 14 of 17 Page ID #:14



substantial portion of the money J.V. sent to purchase annuities

to support AVISS’s lavish lifestyle, including payments for

luxury cars and expensive watches, and to repay at least one

other investor.    For example:

                  i.    As shown in the chart above, on April 29,

2015, J.V. paid a total of $1 million for AXA annuities, and his

payments were deposited into the AVISS-controlled Swiss

Management Group Ltd. account at JP Morgan Chase ending 1536.

On May 13 and June 29, 2015, AVISS wired $82,868.50 and

$1,053,327.96, respectively, from that account, including at

least some of J.V.’s annuity payment, to R.W.

                        (I)   I know from my review of interview

reports with R.W. conducted by another FBI SA, and documents

provided to the FBI by R.W., that R.W. was another investor who

wired $1,000,000 on May 13, 2013 at AVISS’s instruction to

purchase a Swiss annuity purportedly issued by AXA.

                  ii.   On July 9, 2015, AVISS paid $168,443.03 from

funds at least partly traceable to J.V.’s annuity payments to

Santa Barbara Auto Group to lease a 2016 Mercedes.

                  iii. On August 4, 2016, AVISS paid $160,000 from

funds at least partly traceable to J.V.’s annuity payments to

Becker Automotive Designs for customizing AVISS’s Cadillac

Escalade.

                  iv.   On August 2, 2016, AVISS paid Martorano

Construction $30,000 for construction expenses on AVISS’s

residence on Miracanon Lane in Santa Barbara, followed by

additional payments of $25,000 and $16,633.24 on August 30, 2016



                                       13
 Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 15 of 17 Page ID #:15



and September 6, 2016, respectively.        These payments were at

least partly traceable to J.V.’s payments.

                 v.    On September 15, 2016, AVISS wired

$250,000.00 at least partly traceable to J.V.’s annuity payments

from the Swiss Management Group Ltd. account ending 1536 to

Roman Times/Hublot Boutique in Las Vegas, for the purchase of a

La Ferrari All Black watch.

                 vi.   Between January 1, 2013, and January 9,

2015, AVISS spent $129,348.95 at Tonic Nightclub in Santa

Barbara, and between April 1, 2013 and March 19, 2018, AVISS

spent at least $128,818.47 at Disney properties.          These payments

were charged to credit and/or debit cards, and the debts were

paid using funds at least partly traceable to J.V.’s annuity

payments.

                 vii. On or about September 29, 2016, AVISS paid

$150,000 for 20 tickets to see the rock band U2, including

backstage passes, using funds at least partly traceable to

J.V.’s annuity payments.

     D.     AVISS IS A FLIGHT RISK

     10.    I believe AVISS is a flight risk because he has plans

to relocate to Monaco, among other reasons.         I know the

following based on information conveyed to me by SA Lindquist:

            a.   On Friday, May 21, 2021, SA Lindquist interviewed

A.M., a person who previously did business with AVISS, and who

also formerly socialized with AVISS.        A.M. stated that in April

2021, A.M. had received an email message from AVISS indicating




                                       14
 Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 16 of 17 Page ID #:16



that AVISS planned to move to Monaco soon.         A.M. was asked to

provide a copy of the message.

              b.   I have reviewed an email sent on May 27, 2020

from A.M.’s attorney to SA Lindquist and the prosecutor in this

case.    Attached to the email was a document reproducing a string

of email communications between AVISS and A.M. on April 12,

2021.    In the first email, AVISS told A.M. that he is “going to

be moving to Monaco soon,” and indicated that he is getting rid

of things he will not be taking with him.         AVISS offered to sell

A.M. a collection of art prints.       In the entire chain of emails,

AVISS referred to himself both using his true name and as

“Darrel Avis.”

              c.   AVISS sent funds traceable at least in part to

J.V.’s annuity payments to Monaco.        Specifically, between 2013

and 2016, AVISS wired $1,400,000 to Compagnie Monegasque De

Banque in Monaco.

              d.   In 2007, AVISS caused to be published a book on

asset protection, Strategies for Protecting Wealth, which SA

Lindquist has read.     She has advised me that the book is

directed at least in part at wealthy professionals interested in

protecting their wealth from civil judgments in the United

States, and provides strategies for doing so which include

sending funds to overseas accounts and trusts.

        11.   Based on the foregoing, I respectfully submit that

there is probable cause to believe that in Santa Barbara County,

within the Central District of California, AVISS knowingly and

with intent to defraud participated in and devised a scheme or



                                       15
 Case 2:21-cr-00303-SB Document 1 Filed 06/15/21 Page 17 of 17 Page ID #:17



plan to defraud J.V. and to obtain J.V.’s money and property by

means of material false and fraudulent pretenses,

representations and promises, and that on or about December 8,

2016, AVISS used and caused to be used an interstate wire

communication (an email) to carry out or attempt to carry out an

essential part of the scheme, in violation of 18 U.S.C. § 1343.

                              IV. CONCLUSION

     12.   For all the reasons described above, there is probable

cause to believe that on or about December 8, 2016, within the

Central District of California, DARRELL ARNOLD AVISS committed a

violation of 18 U.S.C. § 1343.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                  WK day of
telephone on this ____
 -XQH
_________, 2021.



0,&+$(/ 5 :,/1(5
UNITED STATES MAGISTRATE JUDGE




                                       16
